DETAILED ACTION
Claims 1-20 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8-9, 12, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes, Jr et al (“Hughes,” US 20160073261) and further in view of Lyman et al (“Lyman,” US 20180103025). 

Regarding claim 1, Hughes discloses a computer server comprising:
(Hughes, [0076], central processing unit in the form of one or more processors)
a computer-readable memory storing thereon computer-executable instructions that are executable by the processing unit to cause the computer server to: (Hughes, [0077], memory; [0076], central processing unit in the form of one or more processors)
receive location data from a mobile client device; (Hughes, [0025], receive location data in the form of GPS location data e.g. latitude and longitude coordinates from a mobile device such as a smartphone)
receive a request from the mobile client device to access one or more network resources or services provided by the computer server; (Hughes, [0020], [0029] & [0032] describes receiving a request from the mobile device to access one a resource or a web application by the server as described in [0035])
an authentication process from among a plurality of authentication processes for providing the mobile client device with access to the network resources or services; ((Hughes, [0019]-[0022] describe an authentication process from among a plurality of authentication processes for providing the mobile client device with access to the resource or web applications)
execute the authentication process for providing the mobile client device with access to the network resources or services; (Hughes, [0019]-[0022] describe executing the authentication process for providing the mobile device with access to the resource or web application) and
(Hughes, [0019]-[0022] describe executing the authentication process for providing the mobile device with access to the resource or web application)
Hughes fails to explicitly disclose compare the location data to one or more predefined secure location definitions associated with the mobile client device, wherein the one or more predefined secure location definitions comprise locations that are private or trusted for the mobile client device; in response to the request from the mobile client device: determine, using a result of comparing the location data and the one or more predefined secure location definitions associated with the mobile client device. 
	However, in an analogous art, Lyman discloses compare the location data to one or more predefined secure location definitions associated with the mobile client device, (Lyman, [0019], [0023] & [0038] describes environmental data such as GPS location [location data]; [0040] describes matching the current environmental condition which is GPS location to that of a designated secured location; [0047] describes using a mobile device; also see [0009]-[0010], [0019] & [0024])
wherein the one or more predefined secure location definitions comprise locations that are private or trusted for the mobile client device; (Lyman, [0009]-[0010], [0019] & [0024] describes geo-fencing wherein the one or more predefined secure location definitions comprise locations that include home, work and vehicle locations [private or trusted] for the mobile device; [0047] describes the mobile device in detail)
in response to the request from the mobile client device: determine, using a result of comparing the location data and the one or more predefined secure location (Lyman, [0039]-[0041], describes in response to the request from the mobile device, determine using a result of comparing the location data and the one or more predefined secure location definitions such as home or work associated with the mobile device; [0047] describes using a mobile device; also see [0009]-[0010], [0019] & [0024])
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Lyman with
the method and system of Hughes to include compare the location data to one or more predefined secure location definitions associated with the mobile client device, wherein the one or more predefined secure location definitions comprise locations that are private or trusted for the mobile client device; in response to the request from the mobile client device: determine, using a result of comparing the location data and the one or more predefined secure location definitions associated with the mobile client device. One would have been motivated to provide location-based security for devices (Lyman, [0003]).

Regarding claim 4, Hughes and Lyman disclose the computer server of claim 1. 
Lyman further discloses wherein the instructions that are executable by the processing unit to cause the computer server to execute the authentication process comprise instructions that are executable to: allow, based on matching the location data to at least one predefined location definitions associated with the mobile client device, the mobile client device to access requested network resources or services and avoid additional authentication processes for the mobile client device, (Lyman, [0026] & [0044]-[0045] describe allow based on matching the GPS location data to at least one predefined location definition such as a home or workplace associated with the mobile device, the mobile device to access the requested network resources or services and avoid additional authentication processes for the mobile client device)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Lyman with
the method and system of Hughes to include wherein the instructions that are executable by the processing unit to cause the computer server to execute the authentication process comprise instructions that are executable to: allow, based on matching the location data to at least one predefined location definitions associated with the mobile client device, the mobile client device to access requested network resources or services and avoid additional authentication processes for the mobile client device. One would have been motivated to provide location-based security for devices (Lyman, [0003]).

Regarding claim 8, Hughes and Lyman disclose the computer server of claim 1. 
Lyman further discloses wherein the computer server is configured to provide recommendations or suggestions to a user of the mobile client device that certain locations be designated as predefined secure locations, (Lyman, [0032], [0036], [0015] describes a computer server is configured to provide a suggestion to the user of the mobile device that certain locations be designated as predefined secure locations)
and wherein the computer server is configured to receive one or more predefined secure location definitions from a user of the mobile client device (Lyman, [0009], [0011] & [0024], describes wherein the computer server is configured to receive one or more predefined secure location definitions such as home or work from a user of the mobile device)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Lyman with
the method and system of Hughes to include wherein the computer server is configured to provide recommendations or suggestions to a user of the mobile client device that certain locations be designated as predefined secure locations, and wherein the computer server is configured to receive one or more predefined secure location definitions from a user of the mobile client device. 

Regarding claim 9, Hughes discloses a method comprising:
receiving location data from a mobile client device; (Hughes, [0025], receive location data in the form of GPS location data e.g. latitude and longitude coordinates from a mobile device such as a smartphone)
receiving a request from the mobile client device to access one or more network
resources or services provided by a computer server; (Hughes, [0020], [0029] & [0032] describes receiving a request from the mobile device to access one a resource or a web application by the server as described in [0035])
an authentication process from among a plurality of authentication processes for
providing the mobile client device with access to the network resources or services; ((Hughes, [0019]-[0022] describe an authentication process from among a plurality of authentication processes for providing the mobile client device with access to the resource or web applications)
executing the authentication process for providing the mobile client device
with access to the network resources or services; (Hughes, [0019]-[0022] describe an authentication process from among a plurality of authentication processes for providing the mobile client device with access to the resource or web applications) and
providing, in response to successfully authenticating the mobile client
device, the mobile client device with access to the network resources or services, (Hughes, [0019]-[0022] describe an authentication process from among a plurality of authentication processes for providing the mobile client device with access to the resource or web applications)
Hughes fails to explicitly disclose comparing the location data to one or more predefined secure location definitions associated with the mobile client device, wherein the one or more predefined secure location definitions comprise locations that are private or trusted for the mobile client device; in response to receiving the request from the mobile client device: selecting, using a result of comparing the location data and the one or more predefined secure location definitions associated with the mobile client device,
	However, in an analogous art, Lyman discloses comparing the location data to one or more predefined secure location definitions associated with the mobile client device, in response to receiving the request from the mobile client device: (Lyman, [0019], [0023] & [0038] describes environmental data such as GPS location [location data]; [0040] describes matching the current environmental condition which is GPS location to that of a designated secured location; [0047] describes a mobile device; also see [0009]-[0010], [0019] & [0024])
wherein the one or more predefined secure location definitions comprise locations that are private or trusted for the mobile client device; (Lyman, [0009]-[0010], [0019] & [0024] describes geo-fencing wherein the one or more predefined secure location definitions comprise locations that include home, work and vehicle locations [private or trusted] for the mobile device; [0047] describes the mobile device in detail)
selecting, using a result of comparing the location data and the one or more predefined secure location definitions associated with the mobile client device, (Lyman, [0034], [0038]-[0041], describes selecting using a result of comparing the GPS location data with the one or more predefined geofence location definitions such as home or work associated with the mobile device; also see [0009]-[0010], [0019], [0024] & [0047])
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Lyman with the method and system of Hughes to include comparing the location data to one or more predefined secure location definitions associated with the mobile client device, wherein the one or more predefined secure location definitions comprise locations that are private or trusted for the mobile client device; in response to receiving the request from the mobile client device: selecting, using a result of comparing the location data and the one or more predefined secure location definitions associated with the mobile client device. One would have been motivated to One would have been motivated to provide location-based security for devices (Lyman, [0003]).

Regarding claim 12, claim 12 is directed to the method of claim 9 Claim 12 is similar in scope to claim 4 and is therefore rejected under similar rationale.

Regarding claim 15, claim 15 is directed to a non-transitory computer-readable medium. Claim 15 is similar in scope to claim 1 and is therefore rejected under similar rationale.

Regarding claim 18, claim 18 is directed to the non-transitory computer-readable medium of claim 15. Claim 18 is similar in scope to claim 4 and is therefore rejected under similar rationale.
Claims 2, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al (“Hughes,” US 20160073261) in view of Lyman et al (“Lyman,” US 20180103025) and further in view of Sanqunetti et al (“Sanqunetti,” US 20040193368). 

Regarding claim 2, Hughes and Lyman disclose the computer server of claim 1. 
Hughes and Lyman fail to explicitly disclose wherein the location data comprises a set of geographic coordinates of the mobile client device, and wherein the instructions are executable by the processing unit to cause the computer server to compare the location data to the one or more predefined secure location definitions by comparing the set of geographic coordinates of the mobile client device to a set of boundaries of a predefined geofence associated with the mobile client device.
(Sangunetti, [0004], [0027], [0042] & [0049] describes monitoring the location of a mobile device  by looking at a set of GPS coordinates of the mobile device). 
and wherein the instructions are executable by the processing unit to cause the computer server to compare the location data to the one or more predefined secure location definitions by comparing the set of geographic coordinates of the mobile client device to a set of boundaries of a predefined geofence associated with the mobile client device (Sangunetti, [0050] describes a server; [0004], describes comparing coordinates; [0006] describes a vehicle location [predefined secure location definitions]; [0004] describes a mobile device; [0022]-[0023] & [0051] describes a set of boundaries;  [0003], [0022]-[0023] & [0026] describe a geo-fence)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Sanqunetti with
the method and system of Hughes and Lyman to include wherein the location data comprises a set of geographic coordinates of the mobile client device, and wherein the instructions are executable by the processing unit to cause the computer server to compare the location data to the one or more predefined secure location definitions by comparing the set of geographic coordinates of the mobile client device to a set of boundaries of a predefined geofence associated with the mobile client device. One would have been motivated to detect the location of a mobile device and monitoring the position of a mobile device with respect to a predetermined virtual boundary (Sangunetti, [0001] & [0004]). 
Regarding claim 10, claim 10 is directed to the method of claim 9. Claim 10 is similar in scope to claim 2 and is therefore rejected under similar rationale.

Regarding claim 16, claim 16 is directed to the non-transitory computer-readable medium of claim 15. Claim 16 is similar in scope to claim 2 and is therefore rejected under similar rationale.

Claims 3, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al (“Hughes,” US 20160073261) in view of Lyman et al (“Lyman,” US 20180103025) and further in view of Grosman et al (“Grosman,” US 20120309413). 

Regarding claim 3, Hughes and Lyman disclose the computer server of claim 1. 
Hughes and Lyman fail to explicitly disclose wherein the location data from the mobile client device comprises an identifier of a wireless access point to which the mobile client device is connected, and wherein the instructions are executable by the processing unit to cause the computer server to compare the location data to the one or more predefined secure location definitions by comparing the identifier of the wireless access point to a predefined list of secure wireless access points associated with the mobile client device.
However, in an analogous art, Grosman discloses wherein the location data from the mobile client device comprises an identifier of a wireless access point to which the mobile client device is connected, (Grosman, [0067] & [0151] describes wherein the location data from the mobile device comprises a MAC address of a wireless access point to which the mobile device is connected)
and wherein the instructions are executable by the processing unit to cause the computer server to compare the location data to the one or more predefined secure location definitions by comparing the identifier of the wireless access point to a predefined list of secure wireless access points associated with the mobile client device (Grosman, [0055], [0067] & [0151] describe a computer server to compare the location data to the one or more predefined secure location definitions by comparing the MAC address of the wireless access point to a predefined list of secure wireless access points as defined by their MAC addresses)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Grosman with
the method and system of Hughes and Lyman to include wherein the location data from the mobile client device comprises an identifier of a wireless access point to which the mobile client device is connected, and wherein the instructions are executable by the processing unit to cause the computer server to compare the location data to the one or more predefined secure location definitions by comparing the identifier of the wireless access point to a predefined list of secure wireless access points associated with the mobile client device. One would have been motivated to provide location-based processing on a mobile device (Grosman, [0001]). 

Regarding claim 11, claim 11 is directed to the computer server of claim 9. Claim 11 is similar in scope to claim 3 and is therefore rejected under similar rationale.
Regarding claim 17, claim 17 is directed to the non-transitory computer-readable medium of claim 15. Claim 17 is similar in scope to claim 3 and is therefore rejected under similar rationale.

Claims 5, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al (“Hughes,” US 20160073261) in view of Lyman et al (“Lyman,” US 20180103025) and further in view of Thompson et al (“Thompson,” US 20190109840). 

Regarding claim 5, Hughes and Lyman disclose the computer server of claim 1.  
Lyman further discloses wherein the instructions that are executable by the processing unit to cause the computer server to execute the authentication process comprise instructions that are executable to: execute, based on not matching the location data to at least one predefined location definitions associated with the mobile client device, (Lyman, 170, FIG 1 describes a server; [0044] describes executing based on not matching the environmental conditions that represent GPS locations to at least one predefined location which can be a home or work associated with a mobile device)
an additional authentication process, (Lyman, [0044] describes if the detected environmental condition which is a GPS location does not match any GPS locations associated with the designated security locations, the user device may use the default security policy which requires a regular authentication process to access the user device or other online services offered at service provider server via the user device; [0045] also describes elevated security such as additional security questions during user login for the user’s banking account). 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Lyman with
the method and system of Hughes and Lyman to include wherein the instructions that are executable by the processing unit to cause the computer server to execute the authentication process comprise instructions that are executable to:
execute, based on not matching the location data to at least one predefined location definitions associated with the mobile client device, an additional authentication process, and successfully authenticate the mobile client device, prior to providing access to requested network resources or services. One would have been motivated to One would have been motivated to provide location-based security for devices (Lyman, [0003]).
Hughes and Lyman fail to explicitly disclose and successfully authenticate the mobile client device, prior to providing access to requested network resources or services. 
However, in an analogous art, Thompson discloses and successfully authenticate the mobile client device, prior to providing access to requested network resources or services, (Thompson, [0032], [0037] & [0046] describes successfully authenticating the mobile device prior to providing access to the requested network resources or services)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Thompson with


Regarding claim 13, claim 13 is directed to the method of claim 9. Claim 13 is similar in scope to claim 5 and is therefore rejected under similar rationale.

Regarding claim 19, claim 19 is directed to the non-transitory computer-readable medium of claim 15. Claim 19 is similar in scope to claim 5 and is therefore rejected under similar rationale.

Claims 6, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al (“Hughes,” US 20160073261) and further in view of Lyman et al (“Lyman,” US 20180103025) and further in view of Kumar et al (“Kumar,” US 20180206083). 

Regarding claim 6, Hughes and Lyman disclose the computer server of claim 1. 
Hughes and Lyman fail to explicitly disclose wherein the computer-executable instructions are executable to cause the computer server to: determine a first time associated with the location data received from the mobile client device; determine a second time associated with the request from the mobile client device; compare a difference between the second time and the first time to a location recency threshold, 
However, in an analogous art, Kumar discloses wherein the computer-executable instructions are executable to cause the computer server to: (Kumar, [0026], server)
determine a first time associated with the location data received from the mobile client device; (Kumar, [0014], [0058] & [0055], describes determine a first time associated with the location data received from the mobile device a most current start time [first time] and a current start time)
determine a second time associated with the request from the mobile client device; (Kumar, [0014], [0058] & [0055] describes determine a second time associated with the request from the mobile device as a most current start time [first time] and a current start time [second time] associated with the request; [0039] describes a mobile device)
compare a difference between the second time and the first time to a location recency threshold, wherein the location recency threshold is a duration of time; (Kumar, [0014], [0058] & [0055] describes comparing a difference between the second time and the first time to a threshold which is a duration of time by determining a difference between the current start time and the most current start time that exceeds a threshold)
and in response to the computer server determining the difference between the second time and the first time is greater than the location recency threshold, (Kumar, [0026], server; [0014], [0058] & [0055] describes and in response to the server determining the difference between the second time and the first time is greater than a threshold as determining a difference between the current start time and the most current start time that exceeds a threshold)
request new location data from the mobile client device, (Kumar, [0033]&[0055] describes a request; [0036]-[0037], [0048] & [0053] describes a new location of a user; [0039] describes using a mobile device)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Kumar with
the method and system of Hughes and Lyman to include wherein the instructions that are executable by the processing unit to cause the computer server to execute the authentication process comprise instructions that are executable to:
execute, based on not matching the location data to at least one predefined location definitions associated with the mobile client device, an additional authentication process, and successfully authenticate the mobile client device, prior to providing access to requested network resources or services. One would have been motivated to improve the efficiency of communications by providing an electronic notification process (Kumar, [0002]-[0003]).  

Regarding claim 14, claim 14 is directed to the method of claim 9. Claim 14 is similar in scope to claim 6 and is therefore rejected under similar rationale.

Regarding claim 20, claim 20 is directed to the non-transitory computer-readable medium of claim 15. Claim 20 is similar in scope to claim 6 and is therefore rejected under similar rationale.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al (“Hughes,” US 20160073261) in view of Lyman et al (“Lyman,” US 20180103025) and further in view of MacPherson et al (“MacPherson,” US 20130227711). 

Regarding claim 7, Hughes and Lyman disclose the computer server of claim 1. 
Hughes and Lyman fail to explicitly disclose wherein the computer server is configured to receive the request from the mobile client device to access one or more network resources or services provided by receiving the request from a mobile application installed on the mobile client device.
However, in an analogous art, MacPherson discloses wherein the computer server is configured to receive the request from the mobile client device to access one or more network resources or services provided by receiving the request from a mobile application installed on the mobile client device, (MacPherson, [0032], server; [0010], [0021], [0024] & [0030] describes receiving the request from the mobile device to access one or more network resources provided by receiving the request from a mobile application installed on the mobile client device) 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of MacPherson with the method and system of Hughes and Lyman to include wherein the computer 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774. The examiner can normally be reached M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/JAMES J WILCOX/Examiner, Art Unit 2439 

/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439